
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



FOREST OIL CORPORATION
PHANTOM STOCK UNIT AGREEMENT


        This Phantom Stock Unit Agreement ("Agreement") is made as of
the            day of            , 20    ("Date of Grant"), between Forest Oil
Corporation, a New York corporation ("Forest"), and EMPLOYEE NAME ("Employee").
The defined term "Company" shall include Forest and its Affiliates, as defined
in the Forest Oil Corporation 2001 Stock Incentive Plan (the "Plan").

        1.    Award.    In consideration of the services that the Employee has
provided to the Company during 20    and the services to be provided by Employee
to the Company in Canada in the future, Forest hereby makes a grant of Phantom
Stock Units (as defined below) subject to the terms and conditions contained
herein and in the Plan, which is available on the Forest intranet at the
following site: http://corpweb1/. For paper copies of the Plan and prospectus
please contact Stock Administration, 707 Seventeenth Street, Suite 3600, Denver,
CO 80202, or call 303.812.1502 or 303.812.1579.

        (a)    Units.    Pursuant to the Plan,            units (the "Phantom
Stock Units"), shall be issued as hereinafter provided in Employee's name
subject to certain restrictions thereon. The Phantom Stock Units may be settled
in shares of Forest common stock ("Shares") or the value of the Shares, paid in
cash, or any combination thereof, as determined by the Committee (as defined in
Section 2 below). The Phantom Stock Units constitute a "Phantom Stock Award"
under the Plan.

        (b)    Grant of Phantom Stock Units.    The Phantom Stock Units shall be
issued upon acceptance hereof by Employee and upon satisfaction of the
conditions of this Agreement. The Employee acknowledges and agrees that this
award of Phantom Stock Units shall be subject to all of the terms and provisions
of the Plan, including future amendments thereto, if any, pursuant to the terms
thereof. In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control.

        2.    Phantom Stock Units.    The Employee hereby accepts the Phantom
Stock Units when issued and agrees with respect thereto as follows:

        (a)    Forfeiture Restrictions.    The Phantom Stock Units granted
hereunder may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of to the extent then subject to
the Forfeiture Restrictions (as hereinafter defined), and in the event of
termination of the Employee's employment with the Company for any reason other
than death, Disability, or Involuntary Termination (as such terms are
hereinafter defined), the Employee shall, for no consideration, forfeit to the
Company all Phantom Stock Units to the extent then subject to the Forfeiture
Restrictions. The prohibition against transfer and the obligation to forfeit and
surrender Phantom Stock Units to the Company upon termination of employment are
herein referred to as the "Forfeiture Restrictions." The Forfeiture Restrictions
shall be binding upon and enforceable against any transferee of Phantom Stock
Units. For purposes of this Agreement, the following capitalized words and terms
shall have the meanings indicated below:

          (i)  "Board" shall mean the Board of Directors of Forest.

         (ii)  "Committee" shall mean the committee of the Board that is
selected by the Board to administer the Plan as provided in the Plan.

        (iii)  "Corporate Change" shall mean the occurrence of any one or more
of the following events: (A) Forest shall not be the surviving entity in any
merger, consolidation or other reorganization (or survives only as a subsidiary
of an entity other than a previously wholly-owned subsidiary of Forest);
(B) Forest sells, leases or exchanges all or substantially all of its assets to
any other person or entity (other than a wholly-owned subsidiary of Forest);
(C) Forest is to be dissolved and liquidated; (D) any person or entity,
including a "group" as contemplated by Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended, acquires or gains ownership or control
(including, without limitation, power to vote) of more

--------------------------------------------------------------------------------






than 50% of the outstanding shares of Forest's voting stock (based upon voting
power); or (E) as a result of or in connection with a contested election of
directors, the persons who were directors of Forest before such election shall
cease to constitute a majority of the Board. Notwithstanding the foregoing, the
term "Corporate Change" shall not include any reorganization, merger or
consolidation involving solely Forest and one or more previously wholly-owned
subsidiaries of Forest.

        (iv)  "Disability" shall mean that, as a result of the Employee's
incapacity due to physical or mental illness, the Employee shall have been
absent from the full-time performance of his duties for six consecutive months,
and he shall not have returned to full-time performance of his duties within
30 days after written notice of termination is given to the Employee by the
Company (provided, however, that such notice may not be given prior to 30 days
before the expiration of such six-month period).

         (v)  "Involuntary Termination" shall mean any termination of the
Employee's employment with the Company which does not result from a resignation
by the Employee; provided, however, that the term "Involuntary Termination"
shall not include a termination as a result of death, Disability, or a
termination of the Employee's employment by the Company by reason of the
Employee's unsatisfactory performance of his duties, to be determined by the
Company in its sole discretion, or final conviction of a misdemeanor involving
moral turpitude or a felony.

        (vi)  "Section 16 Person" shall mean an officer, director or affiliate
of Forest or a former officer, director or affiliate of Forest who is subject to
section 16 of the Securities Exchange Act of 1934, as amended.

       (vii)  "Vesting Date" shall mean the date, if any, upon which the
Forfeiture Restrictions Lapse pursuant to Section 2(b) below.

        (b)    Lapse of Forfeiture Restrictions.    The Forfeiture Restrictions
shall lapse and cease to apply to Phantom Stock Units according to the following
schedule provided that Employee has been continuously employed by the Company
from the date of this Agreement through the lapse date:

Percentage of Units Vesting


--------------------------------------------------------------------------------

  Vesting Date

--------------------------------------------------------------------------------

   


        Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse
as to all of the Phantom Stock Units then subject to the Forfeiture
Restrictions, and the Vesting Date for such Phantom Stock Units shall be:
(i) the date of a Corporate Change provided that the Employee has been
continuously employed by the Company from the date of this Agreement to the date
of such Corporate Change or (ii) the date the Employee's employment with the
Company is terminated by reason of death, Disability, or Involuntary
Termination.

        Phantom Stock Units shall vest and the Forfeiture Restrictions shall
lapse with respect to 100% of the Phantom Stock Units on the Vesting Date. As
soon as reasonably practicable after the Vesting Date (but in no event later
than March 15 of the calendar year following the calendar year in which the
Vesting Date occurs), the Company will transfer Shares to the Employee and/or
make payment of the value of the Shares in cash, or any combination thereof, as
determined by the Committee, subject to (a) the Employee's satisfaction of
applicable taxes and other required source deductions (as described in
Section 2(d) below) and (b) the condition that if at any time the Board or the
Committee shall determine in its discretion that the listing, registration, or
qualification of the Shares is required under any federal, provincial or state
law or under any

2

--------------------------------------------------------------------------------






securities exchange, or consent or approval of any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the issuance
of the Shares, then this grant of Phantom Stock Units will not vest in whole or
in part unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee. Any certificates shall include such legends as the
Committee, in its sole discretion, may determine to be necessary or advisable in
order to comply with applicable federal, provincial or state securities laws.
Where Phantom Stock Units are settled through the delivery of Shares in whole or
in part, the Company, in its sole discretion, may elect to deliver the
certificate either in certificate form or in electronic, book-entry form to a
brokerage account established for the Employee's benefit at a
brokerage/financial institution selected by the Company. The Employee agrees to
complete and sign any documents and take additional action that the Company may
request to enable it to deliver the Shares on the Employee's behalf.

        If the employment of the Employee with the Company terminates prior to
the lapse of the Forfeiture Restrictions, and there exists a dispute between the
Employee and the Company or the Committee as to the satisfaction of the
conditions to the lapse of the Forfeiture Restrictions or the terms and
conditions of the grant, the Phantom Stock Units and all rights, property and
interests associated therewith shall remain subject to the Forfeiture
Restrictions until the resolution of such dispute.

        (c)    Settlement.    Settlement of vested Phantom Stock Units in Shares
shall be made by delivery from the Company of one Share for each whole Phantom
Stock Unit then being settled in Shares. Settlement of vested Phantom Stock
Units in cash shall be made by payment from the Company of an aggregate amount
equal to:

        The product of:

        (A)  the Fair Market Value of a Share as determined in accordance with
Paragraph II (m) of the Plan on the applicable settlement date specified by the
Committee,

multiplied by:

        (B)  the number of Phantom Stock Units (including fractional units) then
being settled in cash.

        Any cash payment in settlement of Phantom Stock Units shall be payable
in Canadian dollars.

        (d)    Withholding of Taxes and Other Required Source Deductions.    To
the extent that the receipt of the Phantom Stock Units or the settlement of
Phantom Stock Units results in compensation income or wages to the Employee for
federal, state, provincial or local tax purposes, the Employee shall deliver to
the Company at the time of such receipt or settlement, as the case may be, such
amount in Canadian dollars as the Company may require to meet its obligation
under applicable tax laws or regulations. The Employee may elect with respect to
this Agreement to surrender or authorize the Company to withhold Shares (valued
at their Fair Market Value on the date of surrender or withholding of such
Shares) to satisfy any tax or other required source deductions required to be
withheld by reason of compensation income or wages resulting under this
Agreement. An election pursuant to the preceding sentence shall be referred to
herein as a "Stock Withholding Election" and the Company retains the right to
impose conditions on the stock withholding election right.

        If the Employee is a Section 16 Person, the Stock Withholding Election
must:

          (i)  be irrevocable and made at least six months prior to the
withholding date, or

         (ii)  comply with the Company's insider trading policies and special
trading procedures for directors and officers as in effect from time to time.

3

--------------------------------------------------------------------------------






        Taxes arising in connection with the Vesting Date will be due and
payable at the time of settlement of the Phantom Stock Units. In any event, if
the Employee fails to deliver to the Company payment of the required amounts
described above on or before 5:00 p.m. on December 29 of the calendar year in
which the Vesting Date occurs, or fails to make a Stock Withholding Election,
the Company is authorized, in its sole discretion, to withhold from any cash
value or, if the Employee is not a Section 16 Person, withhold any Shares
distributable to the Employee under this Agreement, any tax or other source
deductions required to be withheld by reason of compensation income or wages
resulting under this Agreement.

        (e)    Corporate Acts.    The existence of the Phantom Stock Units shall
not affect in any way the right or power of the Board or the shareholders of
Forest to make or authorize any adjustment, recapitalization, reorganization or
other change in Forest's capital structure or its business, any merger or
consolidation of Forest, any issue of debt or equity securities, the dissolution
or liquidation of Forest or any sale, lease, exchange or other disposition of
all or any part of its assets or business or any other corporate act or
proceeding. Prior to the settlement date, the Committee shall have the right, in
its sole discretion, to determine to make or determine not to make adjustments
to any Phantom Stock Units in the event of a recapitalization, reorganization or
other change in the Company's capital structure or business, or any merger or
business consolidation as described in the Plan.

        3.    Rights as Stockholder.    The Phantom Stock Units represent an
unsecured and unfunded right to receive a payment in Shares or cash, as
applicable, which right is subject to the terms, conditions and restrictions set
forth in this Agreement and the Plan. Accordingly, the Employee will have no
rights as a stockholder with respect to any Shares covered by this Phantom Stock
Unit Agreement until the Phantom Stock Units vest and the Shares, if any, are
issued by the Company and are deposited in the Employee's account at a transfer
agent or other custodian selected by the Committee, or are issued to the
Employee with respect to those vested Shares.

        4.    Employment Relationship.    A period of notice, if any, or payment
in lieu thereof, upon termination of employment, wrongful or otherwise, shall
not be considered as extending the period of employment for the purposes of this
Agreement. Without limiting the scope of the preceding sentence, it is expressly
provided that the Employee shall be considered to have terminated employment
with the Company at the time of the termination of the "Affiliate" status under
the Plan of the entity or other organization that employs the Employee. Nothing
in the adoption of the Plan, nor the award of Phantom Stock Units thereunder
pursuant to this Agreement, shall confer upon the Employee the right to
continued employment by the Company or affect in any way the right of the
Company to terminate such employment at any time. Any question as to whether and
when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee, and its determination shall
be final. The Employee waives any and all right to compensation or damages in
consequence of termination of employment (whether lawfully or unlawfully) or
otherwise whatsoever insofar as those rights arise or may arise from the
Employee's ceasing to have rights under or be entitled to receive any Shares or
cash payment under the Plan as a result of such termination of employment or
pursuant to Section 2(a) of this Agreement.

        5.    Committee's Powers.    No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering, any of the powers, rights or authority
vested in the Committee pursuant to the terms of the Plan, including, without
limitation, the Committee's rights to make certain determinations and elections
with respect to the Phantom Stock Units.

        6.    Resolution of Disputes.    As a condition of the granting of the
Phantom Stock Units hereby, the Employee and the Employee's heirs, personal
representatives and successors agree that any dispute or disagreement which may
arise hereunder shall be determined by the Committee in its sole discretion

4

--------------------------------------------------------------------------------




and judgment, and that any such determination and any interpretation by the
Committee of this Agreement shall be final and shall be binding and conclusive,
for all purposes, upon the Company, Employee, Employee's heirs, personal
representatives and successors or any person or entity claiming through any of
them.

        7.    Binding Effect.    This Agreement shall be binding upon and enure
to the benefit of any successor to the Company and all persons lawfully claiming
under the Employee.

        8.    Entire Agreement; Amendment.    This Agreement replaces and merges
all previous agreements and discussions relating to the same or similar subject
matters between the Employee and the Company and constitutes the entire
agreement between the Employee and the Company with respect to the subject
matter of this Agreement. This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document. Any modification of this Agreement shall be effective only if it
is in writing and signed by both the Employee and an authorized officer of the
Company.

        9.    Notices.    Any notices or other communications provided for in
this Agreement shall be sufficient if in writing. In the case of the Employee,
such notices or communications shall be effectively delivered if hand delivered
to the Employee at his principal place of employment or if sent by registered or
certified mail to the Employee at the last address the Employee has filed with
the Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to Forest at its
principal executive offices.

        10.    Controlling Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

        IN WITNESS WHEREOF, Forest has caused this Agreement to be duly executed
by an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.

    FOREST OIL CORPORATION                         By:  

--------------------------------------------------------------------------------

Cyrus D. Marter IV
Vice President, General Counsel and Secretary                         EMPLOYEE  
                     

--------------------------------------------------------------------------------

[Employee Name]

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



FOREST OIL CORPORATION PHANTOM STOCK UNIT AGREEMENT
